DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on January 27, 2020 in which claims 1-5 are presented for examination.

Status of Claims
	Claims 1-5 are pending in which claim 1 is presented in independent form.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In regards to claim 1, “a wall” in line 1 is not present in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: “said point of attachment” in line 3 is believed to be in error for - -said point- -.  Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  in each claim, “said bands” in lines 1-2 is believed to be in error for - -said at least two parallel bands- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "said connector" in line 1, “said bands” in lines 1-2, and “with a corresponding band” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Which connector and which/how many bands are there?  For purposes of examination, the examiner will examine the claim as the connector correlating/being the previous claimed “fastener” of claim 1.  Additionally, the examiner will examine “said bands” in lines 1-2 as of correlating to “the at least two parallel bands” and “overlap with a corresponding band, wherein said corresponding band” in lines 2-3 will be examined as “with a corresponding one of said distal ends, wherein said corresponding one of said distal ends”.
Claim 5 recites the limitations "said connector" in line 1, “said bands” in lines 1-2, and “with a corresponding band” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Which connector and which/how many bands are there?  For purposes of examination, the examiner will examine the claim as the connector 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehman (USPN 3,920,008).
	Regarding Claim 1, Lehman discloses of an elastic belt (12, Col. 2, lines 40-41) comprising, a wall (14, Col. 2, lines 47-51), said wall comprising of at least two layers of materials (via 14, band itself (note elastic, (Col. 2, lines 48-49) and via pads (24, 26) additional, nylon (Col. 2, lines 60-68)); at least two parallel bands (56 & 58) affixing at a point along an exterior surface of said wall (via at 64 & 66, Col. 4, lines 6-16, see Figure 1) and extending past said point of attachment (via at 64 & 66, Col. 4, lines 6-16, see Figure 1) into distal ends (via 76 & 78 and 80 & 82, Col. 4, lines 12-26); wherein said distal ends of said at least two parallel bands being independent of said wall (see Figures 1 and 3-4, Col. 4, lines 12-35); said distal ends wrapping along exterior of said wall to overlap at a point along said exterior of said wall (see Figure 5); wherein said at least one of said distal ends (via 78 & 82) having a fastener (via 90 & 92), and wherein said fastener (via 90 & 92) clasping (with J hooks via Velcro®) along a length (via at 93 & 94, respectively) of a corresponding distal end (via 76 & 80, Col. 4, lines 56-68, Col. 5, lines 1-7), (Figures 1-5, Col. 2, lines 40-68, Col. 3, lines 1-8, 50-68, Col. 4, lines 1-68, Col. 5, lines 1-16).

	Regarding Claim 4 (as best understood), Lehman discloses the invention as claimed above.  Further Lehman discloses wherein said connector (fastener, via 90 & 92) is a hook connector (note Velcro® hooks, Col. 5, lines 1-7), wherein said bands (56 & 58) wrap about said exterior surface and overlap with a corresponding band (see Figures 4-5 “one of said distal ends”, (via 76 & 78 and 80 & 82, Col. 4, lines 12-26)), wherein said corresponding band (“wherein said corresponding one of said distal ends”) having a plush surface (via 93 & 94, Col. 5, lines 1-7); and wherein said hook connector (note Velcro® hooks, Col. 5, lines 1-7) utilizing said plush surface (via 93 & 94, Col. 5, lines 1-7) to form a plurality of possible points of attachment, (Col. 5, lines 1-16, see Figures 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (USPN 3,920,008) in view of Chen et al. (US 2008/0300522) (hereinafter “Chen”).
	Regarding Claim 2, Lehman discloses the invention as substantially claimed above.  Lehman does not disclose wherein an inner surface of the elastic belt is made of neoprene.
	Chen teaches of an elastic belt (10), wherein an inner surface (via 11) of the elastic belt is made of neoprene [0015], (Figures 1-3, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an inner surface of the elastic belt of Lehman is made of neoprene as taught by Chen so that stretchable elastic material is lightweight and capable of returning to its original dimension repeatedly upon multiple use [0015].

	Regarding Claim 3, Lehman discloses the invention as substantially claimed above.  Further Lehman discloses wherein the outer surface (via 14) of the elastic belt is made of nylon (via 51 & 53 & 26, note Velcro®, Col. 2, lines 59-68, Col. 3, lines 1-8, 50-62-see Figures 1-4).
	Lehman, however, does not disclose wherein an inner surface of the elastic belt is made of neoprene.
	Chen teaches of an elastic belt (10), wherein an inner surface (via 11) of the elastic belt is made of neoprene [0015], (Figures 1-3, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an inner surface of the elastic belt of Lehman is made of neoprene as taught by Chen so that stretchable elastic material is lightweight and capable of returning to its original dimension repeatedly upon multiple use, [0015].

	Regarding Claim 5 (as best understood), the device of Lehman as modified by Chen discloses the invention as claimed above.  Further Lehman discloses wherein said connector (fastener, via 90 & 92) is a hook connector (note Velcro® hooks, Col. 5, lines 1-7), wherein said bands (56 & 58) wrap about said exterior surface and overlap with a corresponding band (see Figures 4-5 “one of said distal ends”, (via 76 & 78 and 80 & 82, Col. 4, lines 12-26)), wherein said corresponding band (“wherein said corresponding one of said distal ends”) having a plush surface (via 93 & 94, Col. 5, lines 1-7); and wherein said hook connector (note Velcro® hooks, Col. 5, lines 1-7) utilizing said plush surface (via 93 & 94, Col. 5, lines 1-7) to form a plurality of possible points of attachment, (Col. 5, lines 1-16, see Figures 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732